Citation Nr: 0734207	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-39 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether the appellant filed a timely notice of 
disagreement to the RO's December 2002 rating decision.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972, and from March 1973 to February 1974.  He died 
in January 2002.  The appellant is the mother of the 
veteran's minor child.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision that, in part, denied 
service connection for the cause of the veteran's death, and 
denied entitlement to accrued benefits. Correspondence was 
received by the appellant in March 2003 and in February 2004.  
In October 2004, the RO issued a statement of the case as to 
whether the appellant's notice of disagreement was timely 
filed.  In November 2004, VA received the appellant's 
substantive appeal.

The Board will address below the issue of timeliness for 
initiating an appeal of the December 2002 rating decision.  
The issues of service connection for the cause of the 
veteran's death, and entitlement to accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In December 2002, the RO notified the appellant of the 
denial of claims for service connection for the cause of the 
veteran's death, death pension benefits, and entitlement to 
accrued benefits.

2.  VA's receipt of a written communication from the 
appellant in March 2003 is accepted as the date of a valid 
notice of disagreement, with respect to the December 2002 
rating decision.


CONCLUSION OF LAW

The appellant filed a timely notice of disagreement with 
respect to the December 2002 rating decision.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim as to the issue of 
timeliness for initiating an appeal.  

II.  Analysis

Whether a notice of disagreement has been filed on time is an 
appealable issue. 38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal. This is not a matter within 
the Board's discretion; the timeliness standards for filing 
appeals to the Board are prescribed by law and regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal. The notice of 
disagreement and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed (RO).  38 C.F.R. § 20.300.

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her. 
Otherwise, that determination will become final. The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

In this case, the RO denied the appellant's claims for 
service connection for the cause of the veteran's death, 
death pension benefits, and entitlement to accrued benefits; 
and notified the appellant of that decision on December 13, 
2002.  VA received correspondence from the appellant on 
March 11, 2003, stating precisely, "this is a notice of 
disagreement in reference to your decision."

On March 18, 2003, the RO notified the appellant that the 
notice of disagreement was received on March 11, 2003, but 
that the appellant failed to identify which issues or which 
decision she disagreed with.  The RO requested that the 
appellant identify the issues and decision she was 
disagreeing with, so that further action may be taken on her 
appeal.  The RO also notified the appellant that the evidence 
must be received by VA within one year from the date of this 
letter.  VA received correspondence from the appellant on 
February 27, 2004, stating precisely, "this is in reference 
to your request for the issue in which the notice of 
disagreement was filed.  The issue is for accrued benefits 
and service-connected death benefits."

The Board finds that the March 2003 communication from the 
appellant may reasonably be construed as a valid notice of 
disagreement, which was filed within one year of the December 
2002 rating decision. 38 C.F.R. § 20.201.  It was not until 
April 2004 that the RO informed the appellant that her March 
2003 communication had not been accepted as a notice of 
disagreement for initiating an appeal.  To the contrary, in 
March 2003, the RO acknowledged receipt of the notice of 
disagreement, and simply requested clarification so that 
further action could be taken on her appeal.  The appellant 
provided the clarification as requested by the RO.  Hence, 
the March 2003 communication from the appellant constitutes a 
timely notice of disagreement with regard to the December 
2002 rating decision.




ORDER

A timely notice of disagreement was received to initiate an 
appeal with regard to the December 2002 rating decision. The 
appeal is granted, subject to the following remand section of 
this decision.


REMAND

The effect of the above decision is that VA now has pending 
before it a timely notice of disagreement with regard to the 
December 2002 rating decision.  However, an appeal as to the 
issues of service connection for the cause of the veteran's 
death, and entitlement to accrued benefits has not been 
perfected or completed; hence, each of those issues is not in 
appellate status at this time. The October 2004 statement of 
the case addressed only the issue of timeliness of the 
veteran's appeal.  No statement of the case has been issued 
with regard to the issues of service connection for the cause 
of the veteran's death, and entitlement to accrued benefits.  
Hence, the Board is required to remand the claims for the 
issuance of such a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, these matters are hereby REMANDED for the 
following action:

The RO or AMC should issue a statement of 
the case with regard to the issues of 
service connection for the cause of the 
veteran's death, and entitlement to 
accrued benefits.  The Board will further 
consider each of these issues only if a 
sufficient substantive appeal is received 
in response to the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


